Exhibit 10.01

 

 

[pdflogo2.jpg]

PDF Solutions, Inc.

 

333 West San Carlos Street, Suite 1000

San Jose, California 95110 USA

 

 

June 27, 2018

Christine Russell

VIA EMAIL: Christine.Russell@comcast.net

 

Re:  Employment Offer

 

Dear Christine,

 

On behalf of PDF Solutions, Inc. (the “Company”), I am pleased to extend to you
this offer of full-time employment. Your initial position will be that of Vice
President, Finance, reporting to me. Subject to appointment by PDF’s Board of
Directors at a date thereafter to be decided in the Company’s discretion, it is
the Company’s intention that your position will also be that of Chief Financial
Officer. You will be based in our San Jose area office, currently at 333 W. San
Carlos Street, Suite 1000, San Jose, CA 95110. This offer of employment with PDF
is conditioned upon your acceptance, in writing, of the terms and conditions as
enumerated below.

 

1.

Compensation. Commencing on your Start Date (as defined below), you shall be
paid a base salary of THREE HUNDRED THIRTY THOUSAND U.S. dollars ($330,000) per
annum, paid to you semi-monthly at the rate of $13,750 per payroll period. Your
salary shall be paid in accordance with the Company's standard payroll policies
(subject to applicable withholding taxes as required by law). Your salary will
be reviewed by the Compensation Committee each year and adjusted in their
discretion, if at all.

 

2.

Pay for Performance Compensation Program (“PPCP”). Named Executive Officer
(“NEOs”) are eligible to participate in our Company-sponsored Pay for
Performance Compensation Program of which the structure of such plans and the
amount of any bonus awarded under such plans is defined and governed by the
Compensation Committee of the Board of Directors (and subject to change based on
Compensation Committee approval). The pay-for-performance component of our
executive compensation program as it applies to the calendar year period as the
performance period under the PPCP, will be based on specific goals set by the
Compensation Committee, which currently include revenue and non-GAAP
profitability. Currently as outlined in the program, 50% of each eligible
participant’s total annual cash incentive bonus opportunity and 50% of each
eligible participant’s total annual equity opportunity will be subject to
achievement of the goals under the PPCP (the remaining percentage of total
annual cash incentive bonus opportunity is provided via the Company’s Annual
Discretionary Incentive Bonuses program described in Section 3 and the remaining
percentage of total annual equity opportunity is provided via the
Company-sponsored Annual Discretionary Long-Term Equity Incentive Awards program
described in Section 4). All cash incentive bonus payouts are conditioned on you
being an employee at the time of such payment and are subject to applicable
withholding taxes as required by law.

 

3.

Annual Discretionary Incentive Bonuses. NEO’s are eligible to participate in our
Company-sponsored Annual Discretionary Incentive Bonuses program. The percentage
of each eligible participant’s total annual cash incentive bonus opportunity
that is not subject to the PPCP (the “Discretionary Bonus”) will be based on
achieving performance objectives as determined by the Compensation Committee.
All Annual Discretionary Incentive Bonuses program payouts are conditioned on
you being an employee at the time of such payment and are subject to applicable
withholding taxes as required by law.

 

 

--------------------------------------------------------------------------------

 

 

Christine Russell

Page 2 of 9

June 27, 2018

 

 

However, in any case, your guaranteed minimum cash bonus for the 2018 calendar
year is EIGHTY TWO THOUSAND FIVE HUNDRED U.S. dollars ($82,500) prorated, which
will be paid in 2019 when other NEOs’ 2018 bonuses are paid and, in any event,
no later than March 15, 2019.

 

4.

Annual Discretionary Long–Term Equity Incentive Awards. NEOs are eligible to
participate in our Company-sponsored Annual Discretionary Long-Term Equity
Incentive Awards program. The percentage of each eligible participant’s total
annual equity opportunity that is not subject to the PPCP (the “Discretionary
Equity Award”) will be based on achieving performance objectives as determined
by the Compensation Committee of the Board of Directors and granted with the
Company-wide merit/refresh awards in the Compensation Committee’s discretion,
which is typically around May – June each year.

 

5.

Stock Options. As soon as practicable following the commencement of your
employment, and subject to approval of the Compensation Committee of the grant,
you will be awarded an option to purchase 80,000 shares (the “Total Option
Shares”) of the Company’s Common Stock with an exercise price equal to the fair
market value of the Common Stock on the effective date of grant (the effective
date of grant and Vesting Start dates are generally the first day of the month
following approval). Such option shall vest over a four year period commencing
on the Vesting Start date, according to the following vesting schedule: 1/4th of
the Total Option Shares shall vest and become exercisable on the one (1) year
anniversary of the Vesting Start Date and thereafter 1/48th of Total Option
Shares shall vest and become exercisable on the same day of the month as the
Vesting Start Date of each month thereafter until fully vested, subject to your
continued service through each applicable vesting date. The options will be
non-qualified options and will be subject to the terms of the Company’s 2011
Stock Plan (as amended and restated) and execution of an applicable Stock Option
Agreement to be entered into between you and the Company.

 

6.

Restricted Stock Units. As soon as practicable following the commencement of
your employment, and subject to approval of the Compensation Committee of the
grant, you will be awarded a restricted stock unit (“RSU”) for 80,000 shares
(the “Total RSUs”) of the Company’s Common Stock. This award is subject to the
terms of the Company’s 2011 Stock Plan (as amended and restated). Such RSUs are
generally granted and start vesting (the “RSU Vesting Start Date”) on the first
day of the month following the month the award is approved according to the
following vesting schedule: 25% of Total RSUs shall vest (and shares will be
issued) on the one (1) year anniversary of the RSU Vesting Start Date and
thereafter 12.5% of the Total RSUs shall vest (and shares will be issued) every
six (6) months thereafter until fully vested, subject to your continued service
through each applicable vesting date.

 

 

--------------------------------------------------------------------------------

 

 

Christine Russell

Page 3 of 9

June 27, 2018

 

 

7.

Start Date. This offer is contingent upon the satisfactory completion of
reference/background checks. Subject to fulfillment of any conditions imposed by
this letter agreement, you will commence your new position with the Company on a
date to be determined and agreed upon with the Company. Your “Anticipated Start
Date” is currently expected by the Company to be July 16, 2018. The date you
actually start working at the Company is referred to as your “Start Date.”

 

8.

General Duties. During the term of your employment, you agree that at all times
and to the best of your ability you will loyally and conscientiously perform all
of the duties and obligations required of you in your job and by the Company.
You further agree that you will not render commercial or professional services
of any nature to any person or organization, whether or not for compensation,
without the prior written consent of the Company, and that you will not directly
or indirectly engage in or participate in any business that is competitive in
any manner with the business of the Company. You also agree to comply with any
and all policies of the Company as in effect from time to time.

 

9.

Proof of Right to Work. In compliance with federal immigration laws, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided within three (3) business days of your Start Date. Your failure to meet
this condition could result in termination of your employment with the Company.

 

10.

Benefits. Effective on the first day of the month following your Start Date, the
Company will make available to you the regular health insurance program and
other benefits as established by the Company for its employees from time to
time.

 

11.

Change of Control. In the event that the Company undergoes a Change in Control
(as defined below) after the first (1st) anniversary of your Start Date and, at
any time over the next twelve (12) months after consummation of such Change of
Control, your employment is terminated without Cause or as a result of your
Disability (as such terms are defined below), then following your Separation and
upon meeting the Separation Conditions (as such terms are defined below) you
will be entitled to all of the following:

 

 

(i)

vesting acceleration of your then outstanding and unvested stock options and
RSUs as if you provided continuous service to the Company for an additional
twelve (12) months after your Separation Date, effective as of the Release
Deadline Date;

 

 

(ii)

severance equal to twelve (12) months of your then-current annual base salary,
paid in accordance with the Company's standard payroll procedures over a
twelve-month period, with the first payment commencing on the Company's first
regular payroll date following the Release Deadline Date (as defined below)
(subject to applicable withholding taxes required by law); provided that the
first payment shall be equal to the number of business days between the
Separation Date and the date of the first payment multiplied by your daily base
salary rate;

 

 

--------------------------------------------------------------------------------

 

 

Christine Russell

Page 4 of 9

June 27, 2018

 

 

 

(iii)

severance equal to one hundred percent (l00%) of the PPCP annual cash incentive
bonus and Annual Discretionary Incentive Bonus paid to you for the immediately
preceding performance period, which will be paid in a single lump sum payment on
the Company's first regular payroll date following the Release Deadline Date
(subject to applicable withholding taxes required by law); and,

 

 

(iv)

the Company's portion of the health insurance premium paid just prior to
termination to supplement your COBRA coverage from the last date on which you
receive health care coverage as a Company employee until the earlier of: (I) the
date the Company has paid for twelve (12) months of COBRA premiums; or (2) the
date you become eligible to be covered under another employer's health coverage
plan, with the first of such premium payments made when due immediately
following the date on which you have made your COBRA election, which you will
elect within sixty (60) days following your Separation Date; provided that the
Company shall treat any payment of COBRA premiums as taxable to the extent
required to avoid adverse consequences to you or the Company under either
Section 105(h) of the Internal Revenue Code of 1986, as amended (the "Code") or
the Patient Protection and Affordable Care Act of 2010.

 

In the event the Change of Control referenced above occurs before the first
(1st) anniversary of your Start Date and, at any time over the next twelve (12)
months after consummation of such Change of Control, your employment is
terminated without Cause or as a result of your Disability, then following your
Separation and upon meeting the Separation Conditions (defined below) you will
be entitled to:

 

 

(v)

vesting acceleration with respect to fifty percent (50%) of your then
outstanding and unvested Total Option Shares and Total RSUs, effective as of the
Release Deadline Date.

 

12.

Termination without Cause or Disability. In the event of the Company terminates
your employment at any time without Cause or as a result of your Disability and
a Separation occurs, then subject to the Separation Conditions, you will be
entitled to all of the following:

 

 

(i)

vesting acceleration of your then outstanding and unvested stock options and
RSUs as if you provided continuous service to the Company for an additional six
(6) months after your Separation Date, effective as of the Release Deadline
Date;

 

 

(ii)

severance equal to six (6) months of your then-current annual base salary, paid
in accordance with the Company's standard payroll procedures over a six-month
period, with the first payment commencing on the Company's first regular payroll
date following the Release Deadline Date (subject to applicable withholding
taxes required by law); provided that the first payment shall be equal to the
number of business days between the Separation Date and the date of the first
payment multiplied by your daily base salary rate;

 

 

--------------------------------------------------------------------------------

 

 

Christine Russell

Page 5 of 9

June 27, 2018

 

 

  (iii) severance equal to fifty percent (50%) of the PPCP annual cash incentive
bonus and Annual Discretionary Incentive Bonus paid to you for the immediately
preceding performance period, which will be paid in a single lump sum payment on
the Company's first regular payroll date following the Release Deadline Date
(subject to applicable withholding taxes required by law) ; and,        

(iv)

the Company's portion of the health insurance premium paid just prior to
termination to supplement your COBRA coverage from the last date on which you
receive health care coverage as a Company employee until the earlier of: (I) the
date the Company has paid for six (6) months of COBRA premiums; or (2) the date
you become eligible to be covered under another employer's health coverage plan,
with the first of such premium payments made when due immediately following the
date on which you have made your COBRA election, which you will elect within
sixty (60) days following your Separation Date; provided that the Company shall
treat any payment of COBRA premiums as taxable to the extent required to avoid
adverse consequences to you or the Company under either Code Section 105(h) or
the Patient Protection and Affordable Care Act of 2010.

 

 

13.

Definitions. As used in this letter:

 

 

(a)

"Cause" means (i) your unauthorized use or disclosure of the Company's
confidential information or trade secrets; (b) your material breach of any
agreement between you and the Company, which remains uncured by you more than
five (5) days from the date of your receipt of written notice of such material
breach from the Company; (c) your repeated or material failure to comply with
the Company's written policies or rules, including without limitation the
Company's Code of Ethics, and including actions or omissions for which the
Company undergoes more than one formal investigation for potential violations;
(d) your conviction of, or your plea of "guilty" or "no contest" to, a felony
under the laws of the United States or any State; (e) your gross negligence or
willful misconduct; (f) your continuing failure to perform or initiating
performance of assigned duties for which there is no reasonable basis for you
disputing and/or failing to so perform for ten (10) days after receiving written
notification of the failure from the Board of Directors; or, (g) your failure to
cooperate in good faith with a governmental or internal investigation of the
Company or its directors, officers or employees, if the Company has requested
your cooperation.

 

 

(b)

"Change of Control" means a change in ownership or control of the Company
effected through a merger, consolidation or acquisition by any person or related
group of persons (other than an acquisition by the Company or by a
Company-sponsored employee benefit plan or by a person or persons that directly
or indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934) of securities possessing more than fifty
percent (50%) of the total combined voting power of the outstanding securities
of the Company.

 

 

--------------------------------------------------------------------------------

 

 

Christine Russell

Page 6 of 9

June 27, 2018

 

 

 

(c)

"Disability" means your inability to perform the essential functions of your
position, with reasonable accommodation, for a period of one hundred and twenty
(120) consecutive days because of your physical or mental impairment, provided
your disability also qualifies as a “disability” as defined in the regulations
under Section 409A (as defined below).

 

 

(d)

"Release" means the Company's standard general release of all claims that you
may have against the Company or persons affiliated with the Company, subject to
good-faith negotiation between you and the Company.

 

 

(e)

"Separation" means a "separation from service," as defined in the regulations
under Section 409A.

 

 

(f)

"Separation Conditions" means you have (i) returned all Company property in your
possession promptly after your Separation Date and, in any event, no later than
ten (10) days after your Separation Date; and, (ii) executed the Release, and
not revoked it through any deadline applicable to such revocation, such that the
Release is effective within sixty (60) days after your Separation Date (the
"Release Deadline Date"). The foregoing condition in subsection (ii) is
contingent on the Company delivering the form of release to you within two (2)
days after your Separation Date.

 

 

(g)

"Separation Date" means the date that the termination or resignation of your
employment becomes an effective Separation.

 

 

--------------------------------------------------------------------------------

 

 

Christine Russell

Page 7 of 9

June 27, 2018

 

 

 

14.

Tax Considerations. For purposes of Code Section 409A, the regulations and other
guidance there under and any state law of similar effect (collectively "Section
409A"), each payment that is paid, and benefit that is provided, pursuant to
this agreement is hereby designated as a separate payment. The parties intend
that all payments made or to be made, and benefits provided or to be provided,
under this agreement comply with, or are exempt from, the requirements of
Section 409A so that none of the payments or benefits will be subject to the
adverse tax penalties imposed under Section 409A, and any ambiguities herein
will be interpreted to so comply or be so exempt. Specifically, any severance
payments or benefits made in connection with your Separation under this
agreement and paid or provided on or before the fifteenth (15th) day of the
third (3rd) month following the end of your first (1st) tax year in which your
Separation occurs or, if later, the fifteenth (15th) day of the third (3rd)
month following the end of the Company’s first (1st) tax year in which your
Separation occurs, shall be exempt from Section 409A to the maximum extent
permitted pursuant to Treasury Regulation Section 1.409A-1(b)(4) and any
additional severance payments and benefits provided in connection with any
Separation are intended to be exempt from Section 409A pursuant to Treasury
Regulation Section l.409A-l(b )(9)(iii). Notwithstanding anything set forth
herein, to the extent that the severance payments and/or benefits provided in
this letter do not qualify for any reason to be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(4), Treasury Regulation
Section 1.409A-1(b)(9)(iii), or any other applicable exemption, as described
herein, and as reasonably determined by the Company, and the Company determines
that you are a "specified employee" under Section 409A(a)(2)(B)(i) of the Code
at the time of the Separation, then, to the extent required by Section 409A, all
payments and benefits that otherwise would have been paid or provided during the
first six (6) months after the effective date of the Separation will be paid in
a lump sum or provided on the first (1st) day of the seventh (7th) month after
the Separation.

 

 

You are encouraged to obtain your own tax advice regarding your compensation
from the Company. You agree that the Company does not have a duty to design its
compensation policies in a manner that minimizes your tax liabilities, and you
will not make any claim against the Company or its Board of Directors related to
tax liabilities arising from your compensation or any severance paid hereunder.

 

15.

Confidential Information and Invention Assignment Agreement. Your acceptance of
this offer and commencement of employment with the Company is contingent upon
your execution of the Company’s Confidential Information and Invention
Assignment Agreement (the “Confidentiality Agreement”), a copy of which is
enclosed for your review. An executed copy of the Confidentiality Agreement must
be delivered to the PDF Human Resources Department on or before your Start Date.
The Confidentiality Agreement relates to confidential information received in
regards to the Company’s business, technology, and intellectual property, as
well as information about the Company’s customers. The Confidentiality Agreement
also addresses the Company’s ownership of intellectual property generated during
your employment at the Company. You are required, to the best of your ability,
to hold such information as confidential even after an event terminating your
employment with the Company.

 

 

--------------------------------------------------------------------------------

 

 

Christine Russell

Page 8 of 9

June 27, 2018

 

 

16.

Arbitration. Any dispute, claim or controversy between you as Employee and PDF
Solutions as Employer arising out of or relating to (i) our employment
relationship or any of the events or circumstances leading up to your employment
with PDF Solutions including, without limitation, your interview process and all
negotiations relating to your employment with PDF Solutions and the execution of
this agreement; and/or (ii) this agreement or any of its provisions, or the
breach, termination, enforcement, interpretation or validity thereof, shall be
subject to and resolved exclusively by arbitration before a single arbitrator in
accordance with the National Rules for the Resolution of Employment Disputes,
also called the "Employment Arbitration Rules and Mediation Procedures"(the
"Rules") of the American Arbitration Association (the "AAA"), a copy of which
can be found as of the date of this letter at the following internet website:
https://www.adr.org/sites/default/files/Commercial%20Rules.pdf Such Rules of the
AAA in effect at the time of your accepting this offer of employment and
entering this agreement by that acceptance are to be used, provided that they
remain applicable and do not contravene applicable law at the time of any actual
arbitration. The single arbitrator will be selected by the AAA pursuant to its
Rules. The decision of the arbitrator and any arbitration award shall be final,
binding, non-appealable and conclusive on and as to the parties thereto. No
recourse may be made to any court except solely to enforce a final award in a
court of competent jurisdiction. California law, without regard to conflict of
law principles or the choice of law provisions of other states, applies to this
agreement to arbitrate, as well as exclusively to all other matters regarding
your employment or arising respecting it at any time, except to the extent that
the Federal Arbitration Act (FAA) and federal law regarding arbitration is
applicable, in which case as to those issues, federal law governs. In this
regard, it is acknowledged that the employee's employment is specifically
understood to "involve commerce" and that the FAA governs and applies in those
circumstances. The provisions of this offer letter, specifically including the
agreement to arbitrate, are the product of arm's length negotiations with you
and they are agreed to and are entered after due consideration and voluntarily
with the intention to be bound by them, including the agreement to arbitrate,
and it is agreed and acknowledged that this is an individually negotiated
agreement and plan, not an employer-promulgated plan, and that you have been
given the opportunity to have this agreement, including the provision for
arbitration, reviewed prior to our signing by counsel of your own choice and at
your sole expense.

 

17.

At-Will Employment and Other Conditions. Your employment will be at-will,
meaning that you or PDF may terminate the employment relationship at any time,
with or without cause, with or without notice (“At-Will”). This offer is
contingent upon: (i) receiving satisfactory references from former employers,
(ii) Satisfactory completion of a background investigation, (iii) Verification
of your right to work in the United States, as demonstrated by your completion
of the I-9 form upon hire and your submission of acceptable documentation (as
noted on the I-9 form) verifying your identity and work authorization within
three days of starting employment. (iv) Your execution of PDF's Agreements and
Policies as enclosed, that need to be executed prior to commencing work and (v)
PDF’s receiving verification that you hold the following qualification(s) as
listed in your resume. Your failure to meet these conditions individually or
collectively could result in termination of your employment with the Company.

 

18.

Severability; Electronic Signature. If any provision of this offer is determined
to be invalid or unenforceable, the remainder shall be unaffected and shall be
enforceable. This offer may be executed by one or both parties electronically,
and in counterparts, each of which shall be deemed an original and all of which
together shall be deemed one and the same original agreement.

 

 

--------------------------------------------------------------------------------

 

 

Christine Russell

Page 9 of 9

June 27, 2018

 

 

We are all delighted to be able to extend you this offer and look forward to
working with you. Should you have any additional questions, please reach out to
Pamela Fong at 408-938-4462 or by email at the address listed below. To indicate
your acceptance of this offer, please sign and date this letter in the space
provided below and return a scanned copy to Pamela by email to
pamela.fong@pdf.com.

 

THIS OFFER EXPIRES ON July 9, 2018 at 5:00 PM.

 

 

Sincerely,

 

PDF SOLUTIONS, INC.

      /s/ John K. Kibarian       John K. Kibarian
Chief Executive Officer and President

 

 

ACKNOWLEDGMENTS & ACCEPTANCE

 

I accept this employment offer with the understanding that it is not a contract
for a fixed term or specified period of time. I understand that my employment is
voluntary, (“At Will”), and can be terminated either by me or by the company at
any time, with or without notice and with or without cause. The provisions
stated above supersede all prior representations or agreements, whether written
or oral. This offer letter may not be modified or amended except by a written
agreement, signed by the Company and me.

 

THE FOREGOING TERMS AND CONDITIONS ARE HEREBY AGREED TO AND ACCEPTED:

 

Signed: /s/ Christine Russell                     Name: Christine Russell  
Date: Jul 6, 2018  

 